Citation Nr: 0941272	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO.  06-36 689	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a dental condition 
for compensation purposes.

2.  Entitlement to service connection for arthritis.

3.  Entitlement to service connection for disability of the 
spine.

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to a compensable evaluation for psoriasis 
prior to February 5, 2009.

6.  Entitlement to an evaluation in excess of 60 percent for 
psoriasis from February 5, 2009.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1944 to 
May 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In October 2007, the Board denied service 
connection for residuals of a right foot fracture, reopened a 
claim of service connection for residuals of frozen feet, and 
remanded that claim for additional development along with the 
claims of service connection for a dental condition, 
arthritis, disability of the spine, and hearing loss, as well 
as the claim for a compensable evaluation for psoriasis.

In August 2009, the Appeals Management Center (AMC) granted 
service connection for sensory neuropathy for both feet.  
Because those benefits were granted, the claim of service 
connection for residuals of frozen feet is not now before the 
Board.  The AMC also awarded an increase in the rating for 
the Veteran's psoriasis to 60 percent (from zero percent), 
effective February 5, 2009.  For the reasons set forth in the 
remand section, that appeal is still pending.

Subsequent to the re-certification of the case to the Board, 
official military records were received by the Board in 
October 2009.  The records pertain to the correction of the 
Veteran's discharge documents.  The "Ardennes-Alsace 
Campaign" was added to his list of campaigns and a third 
bronze service star was added to his European-African-Middle 
Eastern Campaign Medal.  Because this information is not 
pertinent and does not have a bearing on the issues on 
appeal, a remand for a supplemental statement of the case 
(SSOC) is not required.  See 38 C.F.R. §§ 19.31, 19.37, 
20.1304 (2009).

In the October 2007 decision, the Board referred to the 
agency of original jurisdiction (AOJ) a claim of service 
connection for a fractured left leg, a claim for an increased 
rating for posttraumatic stress disorder (PTSD), an issue 
concerning the validity of an overpayment and waiver of an 
overpayment, and a claim for reimbursement of medical 
expenses.  It does not appear that any of these issues have 
been addressed and they are again referred to the AOJ.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

(The decision below addresses the Veteran's claims of service 
connection for a dental condition and disability of the 
spine.  The claims of service connection for arthritis and 
hearing loss, as well as the issues involving the evaluation 
of service-connected psoriasis are addressed in the remand 
that follows the Board's decision.)


FINDINGS OF FACT

1.  The Veteran failed to report for a dental examination at 
the VA Medical Center (VAMC) in Saginaw, Michigan, scheduled 
in conjunction with his claim of service connection for a 
dental condition; good cause has not been shown for the 
failure to report to the examination.

2.  The Veteran has missing replaceable teeth or decayed 
restorable teeth; loss of substance of the maxilla or 
mandible, impairment of the mandible, or loss of a portion of 
the ramus or maxilla has not been shown.

3.  It is as likely as not that the Veteran developed 
degenerative disc disease of the cervical, thoracic, and 
lumbar spine as a result of his active military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a dental 
disability for compensation purposes are not met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.381, 3.655, 4.150 (2009).

2.  The Veteran has degenerative disc disease of the 
cervical, thoracic, and lumbar spine that is the result of 
injury incurred in active military service.  38 U.S.C.A. 
§§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, when the case was in remand status.  
See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments 
apply to applications for benefits pending before VA on, or 
filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request 
the veteran to provide any evidence in the veteran's 
possession that pertains to the claim.  See 38 C.F.R. 
§ 3.159(b)(1).)

The Board finds that all notification action needed to make a 
decision as to the claims of service connection for a dental 
condition and disability of the spine has been accomplished.  
Through a September 2004 notice letter, the Veteran was 
notified of the information and evidence needed to 
substantiate his claim of service connection for a dental 
condition.  Through a February 2005 notice letter, the 
Veteran was notified of the information and evidence needed 
to substantiate his claim of service connection for 
disability of the spine.  By a March 2006 letter, the Veteran 
was provided with the general criteria for assigning 
disability ratings and effective dates.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Although the 
complete notice was not provided until after the RO initially 
adjudicated the Veteran's claims, the two claims were 
properly re-adjudicated in August 2009, which followed the 
adequate notice.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376-77 (2006).

The Board also finds that the September 2004 and February 
2005 notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the Veteran was notified that VA was responsible for 
obtaining relevant records from any Federal agency and that 
VA would make reasonable efforts to obtain relevant records 
not held by a Federal agency, such as from a state, private 
treatment provider, or an employer.  Additionally, the notice 
letters asked the Veteran to submit medical evidence, 
opinions, statements, and treatment records regarding his 
claimed disabilities.

(The Board notes that the October 2007 remand requested that 
the Veteran should be sent a new VCAA notice letter in 
connection with all his claims remaining on appeal.  Although 
this was not accomplished, the primary reason for the 
instruction was to have the Veteran sent a letter in light of 
the reopening of a then-pending claim of service connection 
for residuals of frozen feet.  As noted in the introduction, 
service connection has been granted for sensory neuropathy of 
both feet.  This favorable rating action eliminated the 
primary need for a new VCAA letter.  Given that adequate VCAA 
notification for the spine and dental claims has been 
provided to the Veteran by the notice letters identified 
above, it is not necessary to remand the two claims for 
additional notification.)

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with these 
two issues.  The Veteran's service treatment records have 
been obtained and associated with the claims file, as have 
treatment records from the VAMCs in Battle Creek and Saginaw, 
Michigan.  The Veteran has also submitted records from 
multiple private treatment providers.  Significantly, the 
Veteran has not otherwise alleged that there are any 
outstanding medical records probative of these claims that 
need to be obtained.  Pursuant to the October 2007 remand, 
the Veteran was provided a VA examination in February 2009 in 
connection with his claim of service connection for 
disability of the spine, the report of which is of record.  
In conjunction with the remand, the Veteran was also 
scheduled for a VA dental examination.  The examination was 
to take place in Saginaw, Michigan.  However, the Veteran 
failed to report to the examination without good cause.  
Thus, VA's assistance in providing a medical examination and 
opinion for that claim was frustrated.

II. Analysis.

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).

Satisfactory lay or other evidence that an injury or disease 
was incurred in combat will be accepted as sufficient proof 
of service incurrence if the evidence is consistent with the 
circumstances, conditions, or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d).

The Veteran asserts that he suffered injuries during active 
military service when he was blown off the wall of a bridge 
by a mortar attack near the Rhine River.  He states that he 
incurred dental trauma and an injury to his back among other 
injuries.  As noted in the October 2007 decision, it has been 
conceded that the Veteran was in combat at the Battle of the 
Bulge and near the Rhine River.  Because the Veteran engaged 
in combat with the enemy, there is sufficient proof that the 
event of the mortar attack on the bridge and the subsequent 
injuries occurred based on his lay testimony.  Additionally, 
the Veteran submitted a June 2006 statement from a fellow 
soldier, R.H.P., who attested to witnessing the mortar attack 
on the bridge and the Veteran's subsequent fall from a high 
ladder and treatment by medics.

A. Dental Condition

Service connection for treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease will be considered service connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment in accordance with 38 C.F.R. § 17.161.  See 
38 C.F.R. § 3.381 (2009).  Otherwise, dental disabilities are 
compensable for rating purposes under 38 C.F.R. § 4.150 
(Schedule of ratings-dental and oral conditions).  Such 
disabilities include impairment of the mandible, loss of a 
portion of the ramus, and loss of a portion of the maxilla.  
Compensation is available for loss of teeth only if such is 
due to loss of substance of body of maxilla or mandible.  
38 C.F.R. § 4.150 (Diagnostic Codes 9900-9916) (2009).

A review of the Veteran's service treatment records reveals 
that he had multiple missing teeth when his entrance 
examination was conducted in March 1944.  In December 1944, 
he had a denture repaired.  At that time, there were no 
occlusions or periodontoclasia.  In June 1945, he underwent 
additional denture work.  At the Veteran's May 1946 
separation examination, the Veteran had multiple missing 
teeth and a bridge in place.  The dental prosthesis was 
characterized as serviceable and there were no mouth or gum 
abnormalities noted on the examination report.

The October 2007 remand called for the Veteran to be 
scheduled for a VA dental examination to address his claim.  
The information in the claims file indicates that the Veteran 
was scheduled for such an examination at the Saginaw VAMC in 
approximately February 2009.  This was after the Veteran 
refused to attend an examination at the Detroit VAMC.  In the 
remand, the Board pointed out that the Saginaw VAMC may be a 
more appropriate facility for an examination given the 
Veteran's general poor health, advancing age, and distance to 
the Detroit facility.  Even though the dental examination was 
ultimately scheduled to take place in Saginaw, the Veteran 
failed to report to the examination.  He submitted a 
March 2009 statement apparently from a VA physician, T.M., at 
the Traverse City outpatient clinic.  It was stated that the 
Veteran is an 88-year old who would have extreme difficulty 
traveling to Saginaw for a compensation and pension dental 
examination.  It was noted that the Veteran had in fact been 
approved and in receipt of local dental care on a fee basis.  
Dr. T.M. stated that the Veteran had missing teeth, as well 
as multiple teeth that were decayed and broken, and had 
dentures.  Dr. T.M. stated that it is at least as likely as 
not that the Veteran's dental condition was caused by the 
injuries sustained in the blast in World War II.

The provisions of 38 C.F.R. § 3.655 pertain to cases when a 
veteran fails to report for a VA examination.  When 
entitlement to a benefit cannot be established without a VA 
examination and a claimant, without good cause, fails to 
report for such examination, the claim shall be evaluated 
based on the evidence of record for an examination scheduled 
in conjunction with an original compensation claim.  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant, and death of an immediate 
family member.  38 C.F.R. § 3.655 (2009).

The Board finds that the Veteran failed to report for the 
dental examination that was scheduled to take place at the 
Saginaw VAMC and that good cause has not been shown for the 
failure to report to the examination.  Here, VA was able to 
schedule the examination at a facility that was nearer to the 
Veteran given the distance needed to travel to Detroit.  To 
the extent that Dr. T.W.'s March 2009 statement constitutes a 
reason for not attending the examination, the Board does not 
find that the reason constitutes good cause for failing to 
report to the examination.  The Board does not find Dr. 
T.W.'s statement that it would be extremely difficult for the 
Veteran to attend the examination persuasive in view of the 
fact that the Veteran attended several examinations at the 
Saginaw VAMC in February 2009 that were conducted in 
connection with other claims.  With good cause not having 
been shown for his failure to report to the VA dental 
examination, the Board will adjudicate the claim based on the 
evidence that is of record.

According to the statement by Dr. T.W., the Veteran has 
missing, broken, and decayed teeth that have necessitated the 
use of a denture.  This evidence does not show that the 
Veteran has a dental condition that may be service connected 
for compensation purposes.  See 38 C.F.R. §§ 3.381, 4.150.  
The evidence tends to show that the Veteran has replaceable 
missing teeth or restorable decayed teeth, which may only be 
considered service connected for the purpose of establishing 
eligibility for outpatient dental treatment.  The record does 
not show that the Veteran has missing or decayed teeth due to 
loss of substance of the maxilla or mandible, impairment of 
the mandible, or loss of a portion of the ramus or maxilla.  
Consequently, service connection for a dental disability for 
compensation purposes is not warranted.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the Veteran's claim, that doctrine 
is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R.  
§ 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir.  
2001).

B. Disability of the Spine

The Veteran's service treatment records are negative for 
complaints of or treatment for back pain.  His entrance and 
separation examinations were normal in this regard and there 
is no documentation of a diagnosis of a disability of the 
spine.  Nonetheless, service connection may be warranted if 
the Veteran has a disability of the spine that is related to 
the in-service injury to the back that occurred when the 
mortar attack hit the bridge he was on.

Post-service medical records include a September 2002 letter 
from K.L.G., M.D., wherein it was noted that the Veteran had 
a known history of degenerative disc disease of the lumbar 
spine.  Records from Munson Medical Center, dated in 2004 and 
2005, show treatment for low back pain with multi-level 
degenerative disc disease of the lumbar spine with previous 
laminectomy.

In February 2009, the Veteran underwent VA examination of his 
spine pursuant to the Board's October 2007 remand.  The 
examiner reviewed the claims file, noted an accurate medical 
history, and examined the Veteran.  X-rays revealed 
degenerative disc disease of the cervical, thoracic, and 
lumbar spine.  The examiner diagnosed the Veteran with 
degenerative disc disease of these three spinal segments.  
With respect to the relationship between the Veteran's 
degenerative disc disease and the in-service back injury, the 
examiner stated that she could not resolve the issue without 
resorting to mere speculation.  This statement was made for 
each segment of the spine.  In discussing the issue, the 
examiner acknowledged that the Veteran was "blown off a 
wall" and landed on his back during combat.  The examiner 
noted that there are no treatment records of the incident but 
it occurred in combat.  The examiner also stated that she 
could speculate that the trauma of "getting blown off a 
wall" would be sufficient to cause degenerative disc disease 
later in life as would the aging process.  She also noted 
that the claims file contained anecdotal evidence from 
another veteran relating to the incident where the Veteran 
was "blown off the wall" and landed on his back.  The 
examiner commented that the Veteran is 88 years old, many 
years have passed since the injury, and there were many 
opportunities to reinjure the back.  Lastly, the examiner 
stated that the strongest predictor for the development of 
arthritis is the aging process and she reiterated that she 
can not resolve the matter without resorting to speculation.

The February 2009 VA examiner's opinion is not unequivocal 
and is left open to interpretation.  However, it is the best 
evidence by which to answer the question of whether the 
Veteran's degenerative disc disease of the three spinal 
segments is related to his in-service injury to the back.  
Although the examiner refers to speculation, many medical or 
scientific questions require some type of conjecture when 
forming an opinion.  In her opinion, the examiner clearly 
left open the possibility that the Veteran's current 
disability resulted from the back injury when she stated that 
she could speculate that the trauma from the back injury 
would be sufficient to cause degenerative disc disease later 
in life.  Even though the examiner referred to the aging 
process, she did not explicitly endorse that etiology or 
exclude the in-service back injury as the origin of the 
degenerative disc disease.  Notably, the examiner stated that 
the aging process is the strongest predictor for the 
development of arthritis.  In regards to this specific claim, 
degenerative disc disease is at issue and not arthritis.  
Thus, that statement doses not have a bearing on the matter.  
The Board reads the examiner's opinion to stand for the 
proposition that the trauma from the in-service back injury 
could have caused the degenerative disc disease to develop 
later in life and that there is no other identifiable cause.  
The examiner referred to the possibility that the Veteran 
could have injured his back on another occasion over the many 
years after his military service, but there is no evidence of 
a post-service back injury.  On the other hand, there is 
sufficient evidence of an in-service back injury.  In view of 
this evidence, the Board finds that it is as likely as not 
that the Veteran developed degenerative disc disease of the 
cervical, thoracic, and lumbar spine as a result of his 
active military service.  That is, when reasonable doubt is 
resolved in the Veteran's favor, the evidence establishes a 
link between his current disability of the spine and his in-
service back injury.  See 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2009).  Accordingly, service connection is 
warranted for degenerative disc disease of the cervical, 
thoracic, and lumbar spine.


ORDER

Service connection for a dental condition for compensation 
purposes is denied.

Service connection for degenerative disc disease of the 
cervical, thoracic, and lumbar spine is granted.


REMAND

The Board's October 2007 remand included instructions to 
schedule the Veteran for VA examinations in connection with 
his claims of service connection for arthritis and hearing 
loss.  The instructions were not substantially complied with 
and another remand is warranted.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998) (holding that a remand by the 
Board confers on the veteran, as a matter of law, a right to 
compliance with the remand instructions, and imposes upon VA 
a concomitant duty to ensure compliance with the terms of the 
remand).

In February 2009, the Veteran underwent VA examination of his 
spine as was discussed previously in the decision section.  
Although the examiner made reference to arthritis, the 
examination primarily pertained to degenerative disc disease.  
Additionally, the evidence of record indicates that the 
Veteran has arthritis of joints in areas of the body other 
than solely the spine.  Thus, he should be scheduled for 
another VA orthopedic examination to identify his arthritic 
joints and to have the examiner provide an opinion regarding 
the relationship between any arthritis and the Veteran's in-
service injuries that occurred during the mortar attack on 
the bridge.

When the AMC issued the SSOC in August 2009, it was indicated 
that the Veteran failed to report to a scheduled VA 
audiological examination.  Unlike the service connection 
claim regarding a dental condition, there is no documentation 
in the claims file that he failed to report to an 
audiological examination.  Therefore, on remand, the Veteran 
should be scheduled for a VA audiological examination to 
determine whether he has hearing loss for VA purposes, see 
38 C.F.R. § 3.385 (2009), and to have the examiner provide an 
opinion regarding the relationship between any hearing loss 
and the Veteran's in-service injuries that occurred during 
the mortar attack on the bridge.

As noted in the introduction, the Veteran was awarded an 
increase in the rating for his service-connected psoriasis to 
60 percent (from zero percent), effective February 5, 2009.  
Because less than the maximum available benefit for a 
schedular rating was awarded and because the increase was not 
made effective for the entire rating stage of the claim, the 
appeal remains before the Board.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007); AB v. Brown, 6 Vet. App. 35 (1993).  
Additionally, there is no indication that the Veteran has 
withdrawn his appeal of this claim.  Thus, due process calls 
for the issuance of a SSOC for the issues of entitlement to a 
compensable evaluation for psoriasis prior to February 5, 
2009, and entitlement to an evaluation in excess of 60 
percent for psoriasis from February 5, 2009.  See 38 C.F.R. 
§§ 19.31, 19.37(a).

Accordingly, these issues are REMANDED for the following 
actions:

1.  Schedule the Veteran for a VA 
orthopedic examination in connection with 
his claim of service connection for 
arthritis.  To the extent feasible, 
schedule the Veteran with a VAMC or 
outpatient clinic closest to his home.  
(Advise the Veteran that failure to 
appear for an examination as requested, 
and without good cause, could adversely 
affect his appeal.  See 38 C.F.R. § 3.655 
(2009).)  The entire claims file, to 
include a complete copy of this remand, 
should be made available to, and reviewed 
by, the designated examiner.  All 
appropriate tests and studies, to include 
x-rays, should be performed and all 
clinical findings should be reported in 
detail.  The examiner should identify 
each of the Veteran's joints that have 
arthritis.  Based on the examination and 
a review of the evidence of record, the 
examiner should provide an opinion as to 
the medical probabilities that the 
Veteran has arthritis that is related to 
his active military service, particularly 
his in-service injury incurred during the 
mortar attack on the bridge.  The 
examiner should also indicate whether any 
arthritis is more likely than not of 
post-service onset.  All opinions should 
be set forth in detail and explained in 
the context of the record.  An opinion 
should be provided for each identified 
arthritic joint.

2.  Schedule the Veteran for a VA 
audiological examination to determine the 
extent and onset of any hearing loss.  
The entire claims file, to include a 
complete copy of this remand, should be 
made available to, and reviewed by, the 
designated examiner.  A detailed history 
of the Veteran's in-service and post-
service noise exposure should be taken.  
All necessary tests and studies should be 
conducted.  The examiner should 
specifically indicate whether the Veteran 
currently has hearing loss to an extent 
recognized as a disability for VA 
purposes (i.e., an auditory threshold in 
any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz of 40 decibels or 
greater; or an auditory threshold for at 
least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz of 26 decibels 
or greater; or a speech recognition score 
using the Maryland CNC Test of less than 
94 percent).  With respect to any 
diagnosed hearing loss, the examiner 
should provide an opinion, consistent 
with sound medical judgment, as to the 
medical probabilities that any hearing 
loss is related to the Veteran's active 
military service.  The examiner should 
also address the possibility of post-
service onset.  All opinions should be 
set forth in detail and explained in the 
context of the record.

3.  After the requested examinations have 
been completed, the reports should be 
reviewed to ensure that they are in 
complete compliance with the directives 
of this remand.  If a report is deficient 
in any manner, it should be returned to 
the examiner.

4.  After undertaking any other 
development deemed appropriate, re-
adjudicate the remaining issues on 
appeal.  If any benefit sought is not 
granted, furnish the Veteran and his 
representative with a SSOC and afford 
them an opportunity to respond before the 
record is returned to the Board for 
further review.  The SSOC must include 
the issues of entitlement to a 
compensable evaluation for psoriasis 
prior to February 5, 2009, and 
entitlement to an evaluation in excess of 
60 percent for psoriasis from February 5, 
2009.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


